Name: Commission Regulation (EC) NoÃ 725/2009 of 7Ã August 2009 entering a name in the register of protected designations of origin and protected geographical indications (Pan de Cruz de Ciudad Real (PGI))
 Type: Regulation
 Subject Matter: consumption;  agri-foodstuffs;  Europe;  foodstuff;  international trade;  agricultural structures and production
 Date Published: nan

 8.8.2009 EN Official Journal of the European Union L 206/11 COMMISSION REGULATION (EC) No 725/2009 of 7 August 2009 entering a name in the register of protected designations of origin and protected geographical indications (Pan de Cruz de Ciudad Real (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(4) thereof, Whereas: (1) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Spains application to register the name Pan de Cruz de Ciudad Real was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 324, 19.12.2008, p. 26. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: Class 2.4.  Bread, pastry, cakes, confectionery, biscuits and other bakers wares SPAIN Pan de Cruz de Ciudad Real (PGI)